Citation Nr: 0938665	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-32 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the matter of whether the appellant's character of discharge 
from military service is a bar to Department of Veterans 
Affairs (VA) benefits (exclusive of health care under Chapter 
17, Title 38, United States Code).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The appellant had active military service from August 1974 to 
November 1979 and was discharged under other than honorable 
conditions.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 letter decision by the VA Regional 
Office (RO) in North Little Rock, Arkansas, that denied 
service connection on the basis of an April 1980 
administrative decision that the character of the appellant's 
discharge barred him from receiving VA benefits (except 
health care for service-connected disabilities).

In May 2008, the Board remanded this case.  


FINDINGS OF FACT

1.  In an April 1980 Administrative decision, the RO 
determined that the appellant's character of discharge from 
military service is a bar to VA benefits (exclusive of health 
care under Chapter 17, Title 38, United States Code).  A 
notice of disagreement was not received within the subsequent 
one-year period.

2.  Evidence submitted since the RO's April 1980 
Administrative decision, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
therefore does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's April 1980 Administrative decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009).

2.  New and material evidence has not been received since the 
RO's April 1980 Administrative decision; thus, the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009), 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in September 2006.  Thereafter, a VCAA 
letter was sent in August 2008.  Cumulatively, the 
notifications fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  Cumulatively, 
the VCAA notifications told the claimant to provide any 
relevant evidence in the claimant's possession, see Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
), and: (1) informed the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informed the claimant about the information and 
evidence that VA will seek to provide; and (3) informed the 
claimant about the information and evidence that the claimant 
is expected to provide.  

In addition, as this case involves new and material evidence, 
the Board notes that the VCAA notification satisfied the 
directives of Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
Kent, the United States Court of Appeals for Veterans Claims 
(Court) clarified VA's duty to notify in the context of 
claims to reopen.  With respect to such claims, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the claimant on 
September 2006 included the criteria for reopening a 
previously denied claim.

However, the Board determined that the VCAA was not entirely 
sufficient.  Specifically, it was noted that in providing 
section 5103(a) notice in the context of an attempt to reopen 
a claim, VA is required to: (1) explain what "new and 
material" means; (2) identify what evidence is necessary to 
establish the underlying claim through any of the legal 
theories available; and (3) look at the bases for the denial 
in the previous decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
the claim that had been found insufficient in the previous 
denial of the claim.  See Kent.  While the September 2006 
letter provided the explanation of "new and material," the 
other two notice requirements were not provided.

Thus, the Board determined that additional notice was 
required.  The Board requested that the following be sent to 
the appellant:

Send the appellant notice that informs him that in the 
April 1980 administrative decision, the RO determined 
that in November 1979 his discharge from military 
service was issued under conditions which constitute a 
bar to the payment of VA benefits.  The RO identified 
numerous violations by the appellant while in service 
(such as violation of lawful orders, absence from place 
of duty, possession of marijuana, use of marijuana, 
assault, and assault with a deadly weapon) and six 
periods of absence without official leave (AWOL) (that 
is, from March 1, 1977, to March 2, 1977; from December 
16, 1977, to January 9, 1978; from January 12, 1978, to 
February 14, 1978; from May 19, 1978, to June 15, 1978; 
from July 3, 1978, to August 2, 1978; and August 19, 
1978, to September 27, 1978).  Based on those violations 
and periods of AWOL, the RO determined that the 
appellant's discharge status of "discharged under other 
than honorable conditions" will be considered 
"dishonorable" because his discharge was issued due to 
willful and persistent misconduct.

The notice should also inform the appellant that in 
order to remove the bar to VA benefits, he may submit 
the following kinds of evidence:

(a) official military documents showing that his 
military records have been corrected by the Navy 
Board for Correction of Military Records or a 
discharge review board to reflect an upgrade in his 
discharge status or a change in the official 
records governing his numerous violations or 
periods of AWOL;

(b) documents (such as medical diagnoses or 
treatment or sworn lay statements) showing that at 
the time the offenses were committed, the appellant 
was insane;

(c) other evidence (including sworn lay statements 
by the appellant or others with personal knowledge) 
to show that the conduct identified by the RO in 
its April 1980 administrative decision was not 
willful or persistent misconduct, including 
explanations of compelling circumstances that 
warranted the periods of AWOL, explanations of the 
reasons for going AWOL, how the situation appeared 
to the appellant, and the appellant's limitations 
in age, cultural background, educational level and 
judgmental maturity; and/or

(d) other evidence (including sworn lay statements 
by the appellant or others with personal knowledge) 
that the appellant's service was otherwise honest, 
faithful and meritorious.

As noted, in August 2008, the additional notice was sent to 
the claimant.  No further evidence was forthcoming from the 
claimant and a supplemental statement of the case (SSOC) was 
sent in September 2009.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).
  
If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


New and Material

In an April 1980 Administrative decision, the RO determined 
that in November 1979, the appellant's discharge from 
military service was issued under conditions which constitute 
a bar to the payment of VA benefits.  The RO identified 
numerous violations by the appellant while in service (such 
as violation of lawful orders, absence from place of duty, 
possession of marijuana, use of marijuana, assault, and 
assault with a deadly weapon) and six periods of AWOL (from 
March 1, 1977, to March 2, 1977; from December 16, 1977, to 
January 9, 1978; from January 12, 1978, to February 14, 1978; 
from May 19, 1978, to June 15, 1978;  from July 3, 1978, to 
August 2, 1978; and August 19, 1978, to September 27, 1978). 
Based on those violations and periods of AWOL, the RO 
determined that the appellant's discharge status of 
"discharged under other than honorable conditions" will be 
considered "dishonorable" because his discharge was issued 
due to willful and persistent misconduct.  See 38 C.F.R. § 
3.12(d)(4) (1979).  

The appellant was provided his procedural and appellate 
rights; however, a notice of disagreement was not received 
within the subsequent one-year period.  Therefore, the RO's 
April 1980 Administrative decision is final.  38 U.S.C.A. 
§ 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
claim as required by Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The original April 1980 notice letter told the appellant that 
he could file a request for revision of the character of his 
discharge with the Service Department Discharge Review Board 
or could apply for correction of his military records by the 
Service Department Board for Correction of Military Records.  
There is no record that this type of action was undertaken.  
The appellant in this case, as detailed above, was fully 
informed of all potential evidence which would be useful in 
reopening his claim.  However, the appellant has not 
submitted any additional evidence at all.  His representative 
has maintained that the appellant's periods of AWOL did not 
total 180 days and/or there was not a continuous period of 
180 days of AWOL.  The information with regard to the 
appellant's AWOL periods was of record in April 1980.  No 
additional evidence has been submitted in that regard.  As 
noted, the RO determined that the appellant's discharge 
status of "discharged under other than honorable conditions" 
was "dishonorable" because his discharge was issued due to 
willful and persistent misconduct.  

New and material evidence has not been received since the 
RO's April 1980 Administrative decision; thus, the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the matter of whether the 
appellant's character of discharge from military service is a 
bar to VA benefits (exclusive of health care under Chapter 
17, Title 38, United States Code) is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


